Citation Nr: 0418602	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  98-13 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether a claim received in January 1969 for service 
connection for a back disability remains open.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel






INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1967 to January 1969.

This case arises before the Board of Veterans' Appeals 
(Board) from a May 1998 letter of the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) determining that a July 1969 unappealed denial 
of service connection for a back disability is final.  In a 
February 2000 decision, the Board also determined that the 
July 1969 rating action in question is final.  In March 2002, 
the Court of Appeals for Veterans Claims (Court) vacated the 
Board's February 2000 decision and remanded the matter to the 
Board.  (For privacy purposes, the Board will not refer to 
the Court's March 2002 decision by name or citation.)    

On remand, the Board again denied the claim in November 2002, 
finding that the July 1969 denial of a claim for service 
connection for a back disability is final.  In August 2003, 
the Court granted a joint motion filed by the VA Secretary 
and the appellant (hereinafter "the joint motion"), 
vacating and remanding the November 2002 Board decision.  
Thus, the case is now again before the Board.  

The veteran had appointed James W. Stanley, Jr. as his 
representative before VA.  In April 2004, the Board notified 
the veteran that VA had revoked Mr. Stanley's authority to 
represent VA claimants and instructed the veteran as to his 
options, including the opportunity to appoint a new 
representative; the veteran's reply was due within 30 days of 
that letter.  However, the veteran has neither replied to 
this letter nor appointed a new representative.


REMAND

In the judgment of the Board, additional development is 
necessary with regard to this claim.

Recently, the Court issued an opinion that affects this 
claim; the parties did not include this as a basis for the 
remand granted by the Court in its August 2003 order, but the 
Board will address this matter, which is relevant.  In 
Pelegrini v. Principi, __ Vet. App. __, No. 01-944 (U.S. Ct. 
App. Vet. Claims June 24, 2004), the Court held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) (2003) 
apply to cases pending before VA on November 9, 2000, even if 
the initial agency of original jurisdiction (AOJ) decision 
was issued before that date; and (2) that a claimant must be 
given notice in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) before an initial unfavorable AOJ 
decision is issued.  See Veterans Claim Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096.  Section 
3(a) of the VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. 
§ 3.159(b)(1) require that, upon receipt of a complete or 
substantially complete application, the VA must notify the 
claimant and any representative of any information and any 
medical or lay evidence not previously provided to the VA 
that is necessary to substantiate the claim; this notice 
requires the VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which 
portion the VA will attempt to obtain on the claimant's 
behalf.  

In this case, the record shows that the RO and the Board have 
apprised the veteran of the evidence received and considered, 
of the applicable laws and regulations, and of the reasoning 
for the decisions to date (May 1998 RO notification letter, 
July 1998 Statement of the Case, February 2000 Board 
decision, November 2002 Board decision).  However, the record 
does not indicate that a specific letter has been sent in 
compliance with Pelegrini prior to the AOJ's decision in May 
1998; such a letter must apprise the veteran of the 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate the 
claim; which portion of that information and evidence is to 
be provided by the veteran; and which portion the VA will 
attempt to obtain on the veteran's behalf.

Specifically, the case involves whether the veteran received 
notice of the RO's July 1969 rating decision that denied 
service connection for a back disability.  The RO should send 
the veteran specific written notice as to the evidence and 
information necessary to substantiate his claim that a 1969 
RO claim for service connection for a back disability remains 
open and unadjudicated, including notice as to what portion 
he is to provide and what portion the VA is to provide.

In the joint motion granted by the Court in its August 2003 
order, the parties focused solely on one basis for remand: a 
discussion of the address to which the RO sent notice of its 
July 1969 RO decision denying service connection for 
developmental abnormalities of the lumbar spine.  The joint 
motion indicates that the address used was in fact the 
address for the veteran's father.  The joint motion seeks 
discussion of and clarification as to the impact of this new 
argument on the presumption of regularity.

In the judgment of the Board, pursuant to the provisions of 
the VCAA, the veteran should be asked to provide a list of 
all addresses used by the veteran since his separation from 
service in January 1969, together with a description of the 
dates when he resided at the listed addresses.  

The claims folder reveals the following history of addresses 
provided by and used by the veteran at or near the time of 
the July 1969 RO decision in question.

--His service medical records indicate that his 
home address was [redacted].  

--In January 1969 the RO in Little Rock, Arkansas, 
received an application for VA benefits, seeking 
benefits for shrapnel wound of the right thigh and 
for stiffness of the back and legs.  On this 
application, the veteran gave his father's address 
("[redacted]") as the address of his                    
nearest relative.  Along the left-hand margin of 
the front page of this application form, the 
veteran also wrote in pencil "[redacted]
[redacted]."  

--The veteran was examined in March 1969 at the VA 
hospital in Little Rock, Arkansas.  At that time, 
the veteran's address was listed as "[redacted]
[redacted]."

--On July 18, 1969, the RO in Los Angeles, 
California, transferred the veteran's claims 
folder to the Little Rock, Arkansas, RO; the 
latter RO received the claims folder on July 24, 
1969; the transfer included the veteran's 
application for benefits.  

--On July 30, 1969, the RO issued a rating 
decision in which it denied, in pertinent part, 
service connection for developmental abnormalities 
of the lumbar spine.  On July 31, 1969, a VA Form 
21-6798 (Disability Award worksheet) was prepared; 
the worksheet included instructions as to what 
letter should be prepared by a VA processing 
center and sent to the veteran.  The issues 
involved were an allowance of service connection 
for residuals, shrapnel wound, right thigh and a 
denial of service connection for developmental 
abnormalities, lumbar spine.  The attachments that 
were to be included were VA 21-6782 (Original 
Disability Compensation).

--On an April 1970 VA Form 20-6566 (Change of Name 
and Address Notice), the veteran's address was 
listed as being in [redacted]; the reason 
was to correct the spelling of the veteran's last 
name.  

--In September 1970, the veteran's claims folder 
was transferred to the RO in Waco, Texas; his 
address was listed as being in [redacted], 
[redacted].

--In January 1974 correspondence to the RO, the 
veteran gave his address as [redacted] 
[redacted].  

--According to an April 1974 VA Form 20-822 
(Control Document and Award Letter), the veteran's 
address was [redacted].  

--In May 1974, the veteran replied to the RO that 
he had not received notice of a VA examination; he 
listed his address as [redacted]
[redacted].  

--In May 1974, the veteran notified the [redacted] 
[redacted], RO that he was moving to [redacted]
[redacted], within the week to attend college.  

--In June 1974, the veteran's claims folder was 
transferred to the VA RO in Waco, Texas; the 
transfer was a "permanent" transfer.  However, 
the Waco RO retransferred to claims folder to the 
Little Rock, Arkansas, RO in August 1974, on the 
basis of the veteran's place of residence.

The claims folder also reveals that the veteran filed 
correspondence in 1982 relating to a claimed back 
disability with the following phraseology:

--In August 1982, the veteran filed correspondence 
with the RO seeking "Reevaluation of back."  

--Also in August 1982, the veteran filed 
correspondence with the RO in which he stated, "I 
feel that my service connected disabilitys [sic.] 
have worsened since my discharge and I am 
requesting the [VA] re-open my claim for 
disability compensation for my right leg and lower 
back."  (Emphasis added.)  

--In September 1982, the veteran filed more 
correspondence with the RO pertaining to a 
condition involving his back and right leg; in 
that correspondence, he stated, "Again I am 
requesting a [VA] Exam to re-open my claim for 
service connection."  (Emphasis added.)  

--In September 1982, the veteran's then-service 
representative remarked, "Veteran wishes to 
reopen service connection claim because of 
worsening condition of right leg (shrapnel wound) 
and back injuries incurred in service."  
(Emphasis added.)

On remand, the RO should provide the veteran with notice of 
all of the above addresses and phraseology used. 

Accordingly, this appeal is REMANDED to the RO for the 
following actions:

1.  To assure compliance with VCAA 
notice requirements, the RO should send 
the veteran specific written notice as 
to the evidence and information 
necessary to substantiate his claim that 
a 1969 RO claim for service connection 
for a back disability remains open and 
unadjudicated, including notice as to 
what portion of the evidence and 
information he is to provide and what 
portion the VA is to provide.

The notice should include a recitation 
of the addresses and phraseology used 
above by the Board.  The notice should 
also request a list of addresses and 
dates of residence at those addresses 
used by the veteran since his separation 
from service,  

2.  The RO should then issue a statement 
of the case to the veteran and 
representative (if any is appointed 
subsequent to the Board's present 
remand) addressing the issue of whether 
a 1969 claim for service connection for 
a back disability remains open and 
unadjudicated.  After completion of the 
above, and after the veteran has been 
given the opportunity to respond 
thereto, the claims file should be 
returned to the Board for further 
appellate decision, if in order. 

The purpose of this REMAND is to obtain additional 
information and to afford due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


